

116 HR 5040 : Aerial Incursion Repercussion Safety Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 5040IN THE SENATE OF THE UNITED STATESDecember 11, 2020ReceivedAN ACTTo direct the Director of the Bureau of Land Management to study the effects of drone incursions on wildfire suppression, and for other purposes.1.Short titleThis Act may be cited as the Aerial Incursion Repercussion Safety Act of 2020 or the AIR Safety Act of 2020.2.Study on effects of drone incursions on wildfire suppression(a)Study requiredThe Director of the Bureau of Land Management, in consultation with the Chief of the Forest Service, the Administrator of the Federal Aviation Administration, and the National Association of State Foresters, shall conduct a study on the effects of drone incursions on the suppression of wildfires with respect to lands managed by the Department of the Interior or the Department of Agriculture.(b)Study contentsIn conducting the study required under subsection (a), the Director shall—(1)determine, for each of the five most recently completed calendar years, the number of occurrences in which a drone incursion interfered with wildfire suppression and the effect of each such occurrence on—(A)the length of time required to achieve complete suppression;(B)the effectiveness of aerial firefighting responses; and(C)the amounts expended by the Federal Government; and(2)evaluate the feasibility and effectiveness of various actions to prevent drone incursions, including—(A)temporary flight restrictions of the Federal Aviation Administration; and(B)the dissemination of education materials relating to the effects of drone incursions on wildfire suppression.(c)ReportNot later than 18 months after the date of the enactment of this Act, the Director shall submit to the Committee on Natural Resources and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study required under subsection (a) and any recommendations of the Director relating to such findings.(d)DefinitionsIn this section:(1)DroneThe term drone means an unmanned aircraft system, as defined in section 44801 of title 49, United States Code, owned by a private individual or entity.(2)Drone incursionThe term drone incursion means the operation of a drone within any airspace for which the Administrator of the Federal Aviation Administration has issued a temporary flight restriction because of a wildfire.(3)Wildfire suppressionThe term wildfire suppression has the meaning given such term in section 46320(d) of title 49, United States Code.Passed the House of Representatives December 10, 2020.Cheryl L. Johnson,Clerk